     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 1 of 20 Page ID #:287



 1    A. Scott Loewe, SBN 230606
      Matthew E. Delinko, SBN 302832
 2    BAUMAN LOEWE WITT
      & MAXWELL, PLLC
 3    8765 East Bell Road, Suite 210
      Scottsdale, Arizona 85260
 4    Telephone: (480) 502-4664
      Facsimile: (480) 502-4774
 5    E-mails: sloewe@blwmlawfirm.com
               mdelinko@blwmlawfirm.com
 6
      Attorneys for Plaintiff
 7    Sentinel Insurance Company, Ltd.
 8

 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12
   SENTINEL INSURANCE COMPANY,                     CASE NO. 2:21-CV-1055 ODW (EX)
   LTD., individually and as subrogee for
13
   its insureds, Robb and Noelle Stroyke,          PROTECTIVE ORDER

14
                 Plaintiff,
               vs.                                 Judge:        Hon. Otis D. Wright, II
15

16
      VIKING RANGE, LLC, a Delaware
      limited liability company;
17
      NORTHLAND CORPORATION, a
      Michigan corporation; HASKEL
18
      INTERNATIONAL, LLC, A California
      limited liability company; C&K
19
      COMPONENTS, LLC, a Delaware
      limited liability company; Tres
20
      Holding, LLC, and DOES 1 – 20,
      inclusive,
21                   Defendants.
22             vs.
23
      TRES HOLDING, LLC
24                   Cross Claimant/Cross
25
                     Defendant

26
               vs.

27
   SERVWELL KITCHEN APPLIANCES
   AND PLUMBLING LLC,
28
   NORTHLAND CORPORATION,


                                     STIPULATED PROTECTIVE ORDER
                                      Case No. 2:21-CV-1055-ODW (EX)
      70777268v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 2 of 20 Page ID #:288


 1    VIKING RANGE, LLC, and C AND K
      COMPONENTS, LLC
 2
                          Cross
 3                        Claimants/Cross
                          Defendants
 4

 5    1.      A. PURPOSES AND LIMITATIONS
 6            Disclosure and discovery activity in this action are likely to involve production of
 7    confidential, proprietary, or private information for which special protection from public
 8    disclosure and from use for any purpose other than prosecuting this litigation may be
 9    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the
10    following Stipulated Protective Order. The parties acknowledge that this Order does not
11    confer blanket protections on all disclosures or responses to discovery and that the
12    protection it affords from public disclosure and use extends only to the limited information
13    or items that are entitled to confidential treatment under the applicable legal principles. The
14    parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
15    Protective Order does not entitle them to file confidential information under seal; Civil
16    Local Rule 79-5 and the Court’s Initial Standing Order set forth the procedures that must
17    be followed and the standards that will be applied when a party seeks permission from the
18    Court to file material under seal.
19            B. GOOD CAUSE STATEMENT
20            This action is likely to involve proprietary information including trade secrets,
21    customer and pricing lists, sourcing information, suppliers, product specifications, and
22    other valuable research, development, commercial, financial, technical, and other
23    proprietary information for which special protection from public disclosure and from use
24    for any purpose other than prosecution of this action is warranted. Such confidential and
25    proprietary materials and information consist of, among other things, confidential business
26    or financial information, information regarding confidential business practices, or other
27    confidential research, development, or commercial information (including information
28    implicating privacy rights of third parties), information otherwise generally unavailable to
                                                 2

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 3 of 20 Page ID #:289


 1    the public, or which may be privileged or otherwise protected from disclosure under state
 2    or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
 3    the flow of information, to facilitate the prompt resolution of disputes over confidentiality
 4    of discovery materials, to adequately protect information the parties are entitled to keep
 5    confidential, to ensure that the parties are permitted reasonable necessary uses of such
 6    material in preparation for and in the conduct of trial, to address their handling at the end
 7    of the litigation, and serve the ends of justice, a protective order for such information is
 8    justified in this matter. It is the intent of the parties that information will not be designated
 9    as confidential for tactical reasons and that nothing be so designated without a good faith
10    belief that it has been maintained in a confidential, non-public manner, and there is good
11    cause why it should not be part of the public record of this case.
12    2.      DEFINITIONS
13            2.1   Challenging Party: a Party or Non-Party that challenges the designation of
14    information or items under this Order.
15            2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it
16    is generated, stored or maintained) or tangible things that qualify for protection under
17    Federal Rule of Civil Procedure 26(c).
18            2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel
19    (as well as their support staff).
20            2.4   Designating Party: a Party or Non-Party that designates information or items
21    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”.
22            2.5   Disclosure or Discovery Material: all items or information, regardless of the
23    medium or manner in which it is generated, stored, or maintained (including, among other
24    things, testimony, transcripts, and tangible things), that are produced or generated in
25    disclosures or responses to discovery in this matter.
26            2.6   Expert: a person with specialized knowledge or experience in a matter
27    pertinent to the litigation who (1) has been retained by a Party or its Counsel to serve as an
28    expert witness or as a consultant in this action, (2) is not a past or current employee of a
                                                     3

                                          STIPULATED PROTECTIVE ORDER
                                           Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 4 of 20 Page ID #:290


 1    Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to
 2    become an employee of a Party or of a Party’s competitor.
 3            2.7     House Counsel: attorneys who are employees of a party to this action. House
 4    Counsel does not include Outside Counsel of Record or any other outside counsel.
 5            2.8     Non-Party: any natural person, partnership, corporation, association, or other
 6    legal entity not named as a Party to this action.
 7            2.9     Outside Counsel of Record: attorneys, as well as their employees, who are not
 8    employees of a party to this action but are retained to represent or advise a party to this
 9    action and have appeared in this action on behalf of that party or are employed by a law
10    firm which has appeared on behalf of that party.
11            2.10 Party: any party to this action, including all of its officers, directors,
12    employees, consultants, retained experts, and Outside Counsel of Record (and their support
13    staffs).
14            2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
15    Material in this action.
16            2.12 Professional Vendors: persons or entities that provide litigation support
17    services      (e.g.,   photocopying,   videotaping,    translating,   preparing   exhibits   or
18    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
19    their employees and subcontractors.
20            2.13 Protected Material: any Disclosure or Discovery Material that is designated
21    as “CONFIDENTIAL.”.
22            2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
23    a Producing Party.
24    3.      SCOPE
25            The protections conferred by this Stipulation and Order cover not only Protected
26    Material (as defined above), but also (1) any information copied or extracted from
27    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
28    Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
                                                   4

                                        STIPULATED PROTECTIVE ORDER
                                         Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 5 of 20 Page ID #:291


 1    that might reveal Protected Material. However, the protections conferred by this Stipulation
 2    and Order do not cover the following information: (a) any information that is in the public
 3    domain at the time of disclosure to a Receiving Party or becomes part of the public domain
 4    after its disclosure to a Receiving Party as a result of publication not involving a violation
 5    of this Order, including becoming part of the public record through trial or otherwise; and
 6    (b) any information known to the Receiving Party prior to the disclosure or obtained by the
 7    Receiving Party after the disclosure from a source who obtained the information lawfully
 8    and under no obligation of confidentiality to the Designating Party. However, if the
 9    accuracy of information is confirmed only through the review of Protected Material, then
10    the information shall not be considered to be in the public domain.              For example,
11    unsubstantiated media speculations or rumors that are later confirmed to be accurate
12    through access to Protected Material are not “public domain” information.                 Such
13    information is explicitly included in the definition of “Protected Material” set forth in
14    Section 2.15 above. Any use of Protected Material at trial shall be governed by a separate
15    agreement or order.
16    4.      DURATION
17            Even after final disposition of this litigation, the confidentiality obligations imposed
18    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
19    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
20    dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
21    judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
22    trials, or reviews of this action, including the time limits for filing any motions or
23    applications for extension of time pursuant to applicable law and the time limits for filing
24    a petition for writ of certiorari to the Supreme Court of the United States, if applicable.
25    5.      DESIGNATING PROTECTED MATERIAL
26            5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
27    Party or Non-Party that designates information or items for protection under this Order
28    must take care to limit any such designation to specific material that qualifies under the
                                                  5

                                       STIPULATED PROTECTIVE ORDER
                                        Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 6 of 20 Page ID #:292


 1    appropriate standards. To the extent it is practical to do so, the Designating Party must
 2    designate for protection only those parts of material, documents, items, or oral or written
 3    communications that qualify – so that other portions of the material, documents, items, or
 4    communications for which protection is not warranted are not swept unjustifiably within
 5    the ambit of this Order.
 6            Mass, indiscriminate, or routinized designations are prohibited. Designations that
 7    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 8    to unnecessarily encumber or retard the case development process or to impose
 9    unnecessary expenses and burdens on other Parties) expose the Designating Party to
10    sanctions.
11            If it comes to a Designating Party’s attention that information or items that it
12    designated for protection do not qualify for protection at all or do not qualify for the level
13    of protection initially asserted, that Designating Party must promptly notify all other Parties
14    that it is withdrawing the mistaken designation.
15            5.2   Manner and Timing of Designations. Except as otherwise provided in this
16    Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
17    ordered, Disclosure or Discovery
18            Material that qualifies for protection under this Order must be clearly so designated
19    before the material is disclosed or produced.
20            Designation in conformity with this Order requires:
21            (a) for information in documentary form (e.g., paper or electronic documents, but
22    excluding transcripts of depositions or other pretrial or trial proceedings), that the
23    Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
24    material. If only a portion or portions of the material on a page qualifies for protection, the
25    Producing Party also must clearly identify the protected portion(s) (e.g., by making
26    appropriate markings in the margins) and must specify, for each portion, the level of
27    protection being asserted.
28
                                                 6

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 7 of 20 Page ID #:293


 1            A Party or Non-Party that makes original documents or materials available for
 2    inspection need not designate them for protection until after the inspecting Party has
 3    indicated which material it would like copied and produced. During the inspection and
 4    before the designation, all of the material made available for inspection shall be deemed
 5    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 6    copied and produced, the Producing Party must determine which documents, or portions
 7    thereof, qualify for protection under this Order. Then, before producing the specified
 8    documents, the Producing Party must affix the appropriate legend to each page that
 9    contains Protected Material. If only a portion or portions of the material on a page qualifies
10    for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
11    by making appropriate markings in the margins) and must specify, for each portion, the
12    level of protection being asserted.
13            (b) for testimony given in deposition or in other pretrial or trial proceedings, the
14    Designating Party must either (1) identify on the record or (2) identify, in writing, within
15    twenty-one days of receipt of the final transcript, the portions of the transcript that shall be
16    treated as “CONFIDENTIAL.” Only those portions of the testimony that are appropriately
17    designated for protection within the twenty-one-day period shall be covered by the
18    provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
19    specify, at the deposition or up to twenty-one days afterwards, that the entire transcript
20    shall be treated as “CONFIDENTIAL.”
21            Parties shall give the other Parties notice if they reasonably expect a deposition,
22    hearing, or other pretrial or trial proceeding to include Protected Material so that the other
23    Parties can ensure that only authorized individuals who have signed the “Acknowledgment
24    and Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a
25    document as an exhibit at a deposition or other pretrial or trial proceedings shall not in any
26    way affect its designation as “CONFIDENTIAL.”.
27            Transcripts containing Protected Material shall have an obvious legend on the title
28    page that the transcript contains Protected Material, and the title page shall be followed by
                                                  7

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 8 of 20 Page ID #:294


 1    a list of all pages (including line numbers as appropriate) that have been designated as
 2    Protected Material and the level of protection being asserted by the Designating Party. The
 3    Designating Party shall inform the court reporter of these requirements. Any transcript that
 4    was not designated pursuant to the first paragraph in Section 5.2(b), above, shall be treated
 5    during the twenty-one-day period for making designations as if it had been designated
 6    “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of that
 7    period, or as of such earlier time that such transcript is designated, the transcript shall be
 8    treated only as actually designated.
 9            (c) for information produced in some form other than documentary and for any other
10    tangible items, that the Producing Party affix in a prominent place on the exterior of the
11    container or containers in which the information or item is stored the legend
12    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
13    protection, the Producing Party, to the extent practicable, shall identify the protected
14    portion(s) and specify the level of protection being asserted.
15            5.3   Inadvertent Failures to Designate. An inadvertent failure to designate
16    qualified information or items does not, standing alone, waive the Designating Party’s right
17    to secure protection under this Order for such material. Upon correction of a designation,
18    the Receiving Party must make all reasonable efforts to assure that the material is treated
19    in accordance with the provisions of this Order.
20            In the event that Disclosure or Discovery Material that is subject to a
21    “CONFIDENTIAL” designation is inadvertently produced without such designation, the
22    Producing Party that inadvertently produced the document shall give written notice of such
23    inadvertent production (the “Inadvertent Production Notice”) and shall reproduce copies
24    of the Discovery Material that contain the appropriate confidentiality designation. Upon
25    receipt of such Inadvertent Production Notice and reproduction of Discovery Materials, the
26    Party that received the inadvertently produced document, material, or testimony shall
27    promptly destroy the inadvertently produced document, material, or testimony and all
28    copies thereof, or return such together with all copies of such documents, material, or
                                                 8

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 9 of 20 Page ID #:295


 1    testimony to counsel for the Producing Party. Should the Receiving Party choose to destroy
 2    such inadvertently produced document, material, or testimony, the Receiving Party shall
 3    notify the Producing Party in writing of such destruction within fourteen days of receipt of
 4    the Inadvertent Production Notice and reproduction of Discovery Materials. This provision
 5    is not intended to apply to any inadvertent production of any document, material, or
 6    testimony protected by attorney-client or work-product privileges.
 7    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
 9    of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
10    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
11    unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
12    does not waive its right to challenge a confidentiality designation by electing not to mount
13    a challenge promptly after the original designation is disclosed.
14            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
15    process by providing written notice of each designation it is challenging and describing the
16    basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the
17    written notice must recite that the challenge to confidentiality is being made in accordance
18    with this specific paragraph of the Protective Order. The Parties shall attempt to resolve
19    each challenge in good faith and must begin the process by conferring directly (in voice to
20    voice dialogue; other forms of communication are not sufficient) within fourteen days of
21    the date of service of notice. In conferring, the Challenging Party must explain the basis
22    for its belief that the confidentiality designation was not proper and must give the
23    Designating Party an opportunity to review the designated material, to reconsider the
24    circumstances, and, if no change in designation is offered, to explain the basis for the
25    chosen designation. A Challenging Party may proceed to the next stage of the challenge
26    process only if it has engaged in this meet and confer process first or establishes that the
27    Designating Party is unwilling to participate in the meet and confer process in a timely
28    manner.
                                                 9

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 10 of 20 Page ID #:296


 1            6.3   Judicial Intervention. If the Parties cannot resolve a challenge without Court
 2    intervention, the Designating Party shall file and serve a motion to retain confidentiality
 3    under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
 4    within twenty-one days of the initial notice of challenge or within fourteen days of the
 5    Parties agreeing that the meet and confer process will not resolve their dispute, whichever
 6    is earlier.1 Each such motion must be accompanied by a competent declaration affirming
 7    that the movant has complied with the meet and confer requirements imposed in the
 8    preceding paragraph. Failure by the Designating Party to make such a motion including the
 9    required declaration within twenty-one days (or fourteen days, if applicable) shall
10    automatically waive the confidentiality designation for each challenged designation. In
11    addition, the Challenging Party may file a motion challenging a confidentiality designation
12    at any time if there is good cause for doing so, including a challenge to the designation of
13    a deposition transcript or any portions thereof. Any motion brought pursuant to this
14    provision must be accompanied by a competent declaration affirming that the movant has
15    complied with the meet and confer requirements imposed by the preceding paragraph.
16            The burden of persuasion in any such challenge proceeding shall be on the
17    Designating Party. Frivolous challenges and those made for an improper purpose (e.g., to
18    harass or impose unnecessary expenses and burdens on other Parties) may expose the
19    Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
20    designation by failing to file a motion to retain confidentiality as described above, all
21    Parties shall continue to afford the material in question the level of protection to which it
22    is entitled under the Producing Party’s designation until the Court rules on the challenge.
23    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
24            7.1   Basic Principles. A Receiving Party may use Protected Material that is
25    disclosed or produced by another Party or by a Non-Party in connection with this case only
26    1If the Court, in its discretion, decides that the Challenging party has made an excessive number of
27    challenges or is otherwise abusing this process, the Court may issue an order shifting the burden to move
      on the Challenging Party for future challenges. The burden of persuasion would remain on the Designating
28    Party.
                                                     10

                                         STIPULATED PROTECTIVE ORDER
                                          Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 11 of 20 Page ID #:297


 1    for prosecuting, defending, or attempting to settle this litigation and associated appeals.
 2    Such Protected Material may be disclosed only to the categories of persons and under the
 3    conditions described in this Order. When the litigation has been terminated, a Receiving
 4    Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
 5            Protected Material must be stored and maintained by a Receiving Party at a location
 6    and in a secure manner2 that ensures that access is limited to the persons authorized under
 7    this Order.
 8            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 9    ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
10    may disclose any information or item designated “CONFIDENTIAL” only to:
11            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
12    employees of said Outside Counsel of Record to whom it is reasonably necessary to
13    disclose the information for this litigation;
14            (b) the officers, directors, and employees (including House Counsel) of the
15    Receiving Party to whom disclosure is reasonably necessary for this litigation;
16            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
17    reasonably necessary for this litigation and who have signed the “Acknowledgment and
18    Agreement to Be Bound” (Exhibit A);
19            (d) the Court and its personnel;
20            (e) court reporters and their staff;
21            (f) professional jury or trial consultants (including mock jurors), and Professional
22    Vendors to whom disclosure is reasonably necessary for this litigation and who have signed
23    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24            (g) during their depositions, witnesses in the action to whom disclosure is reasonably
25    necessary, with the consent of the Designating Party or as ordered by the Court, and who
26    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Pages of
27
      2The Designating Party may require the Receiving Party to store any electronic Protected Material in
28    password-protected form.
                                                     11

                                        STIPULATED PROTECTIVE ORDER
                                         Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 12 of 20 Page ID #:298


 1    transcribed deposition testimony or exhibits to depositions that reveal Protected Material
 2    must be separately bound by the court reporter and may not be disclosed to anyone except
 3    as permitted under this Stipulated Protective Order.
 4             (h) the author or recipient of a document containing the information or a custodian
 5    or other person who otherwise possessed or knew the information.
 6             (i) any mediator who is assigned to this matter, and his or her staff, who have signed
 7    the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 8    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9             OTHER LITIGATION
10             8.1   If a Party is served with a subpoena or a court order issued in other litigation
11    that compels disclosure of any information or items designated in this action as
12    “CONFIDENTIAL,” that Party must:
13             (a) promptly notify in writing the Designating Party. Such notification shall include
14    a copy of the subpoena or court order;
15             (b) promptly notify in writing the party who caused the subpoena or order to issue
16    in the other litigation that some or all of the material covered by the subpoena or order is
17    subject to this Protective Order. Such notification shall include a copy of this Stipulated
18    Protective Order; and
19             (c) cooperate with respect to all reasonable procedures sought to be pursued by the
20    Designating Party whose Protected Material may be affected.
21             If the Designating Party timely seeks a protective order, the Party served with the
22    subpoena or court order shall not produce any information designated in this action as
23    “CONFIDENTIAL” before a determination by the court from which the subpoena or order
24    issued, unless the Party has obtained the Designating Party’s permission. The Designating
25    Party shall bear the burden and expense of seeking protection in that court of its
26    confidential material – and nothing in these provisions should be construed as authorizing
27    or encouraging a Receiving Party in this action to disobey a lawful directive from another
28    court.
                                                  12

                                       STIPULATED PROTECTIVE ORDER
                                        Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 13 of 20 Page ID #:299


 1             8.2   The provisions set forth herein are not intended to, and do not, restrict in any
 2    way the procedures set forth in Federal Rule of Civil Procedure 45(d)(3) or (f).
 3    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 4             THIS LITIGATION
 5             (a)   The terms of this Order are applicable to information produced by a Non-Party
 6    in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
 7    Parties in connection with this litigation is protected by the remedies and relief provided
 8    by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
 9    from seeking additional protections.
10             (b)   In the event that a Party is required, by a valid discovery request, to produce
11    a Non-Party’s confidential information in its possession, and the Party is subject to an
12    agreement with the Non-Party not to produce the Non-Party’s confidential information,
13    then the Party shall:
14                      1. promptly notify in writing the Requesting Party and the Non-Party that
15    some or all of the information requested is subject to a confidentiality agreement with a
16    Non-Party;
17                      2. promptly provide the Non-Party with a copy of the Stipulated
18    Protective Order in this litigation, the relevant discovery request(s), and a reasonably
19    specific description of the information requested; and
20                      3. make the information requested available for inspection by the Non-
21    Party.
22             (c)   Unless any contractual notice period in an agreement between the Producing
23    Party and the Non-Party covering the confidentiality and/or disclosure of the information
24    requested allows additional time to allow for the Non-Party to seek a protective order (in
25    which case that time period shall govern), if the Non-Party fails to object or seek a
26    protective order from this Court within fourteen days of receiving the notice and
27    accompanying information the Producing Party may produce the Non-Party’s confidential
28    information responsive to the discovery request, unless any contractual provision in an
                                                  13

                                       STIPULATED PROTECTIVE ORDER
                                        Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 14 of 20 Page ID #:300


 1    agreement between the Producing Party and the Non-Party requires additional time (in
 2    which case that time period shall govern absent order of the Court). If the Non-Party timely
 3    seeks a protective order, the Producing Party shall not produce any information in its
 4    possession or control that is subject to the confidentiality agreement with the Non-Party
 5    before a determination by the Court. Absent a court order to the contrary, the Non-Party
 6    shall bear the burden and expense of seeking protection in this Court of its Protected
 7    Material.
 8    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10    Protected Material to any person or in any circumstance not authorized under this
11    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
12    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
13    unauthorized copies of the Protected Material, (c) inform the person or persons to whom
14    unauthorized disclosures were made of all the terms of this Order, and (d) request such
15    person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
16    attached hereto as Exhibit A.
17    11.     PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
18            When a Producing Party gives notice to Receiving Parties that certain produced
19    material is subject to a claim of privilege or other protection, the obligations of the
20    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
21    provision is not intended to modify whatever procedure may be established in an e-
22    discovery order that provides for production without prior privilege review. Pursuant to
23    Federal Rule of Evidence 502(d) and (e), the Parties have reached an agreement on the
24    effect of disclosure of a communication or information covered by the attorney-client
25    privilege or work-product protection as stated in the Parties’ Stipulated [Proposed] Federal
26    Rule of Evidence 502(d) Order and Clawback Agreement.
27            Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a privileged
28    or work-product-protected document is not a waiver of privilege or protection from
                                                 14

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 15 of 20 Page ID #:301


 1    discovery in this case or in any other federal or state proceeding. For example, the mere
 2    production of privilege or work-product-protected documents in this case as part of a
 3    production is not itself a waiver in this case or any other federal or state proceeding.
 4    12.     MISCELLANEOUS
 5            12.1 Right to Further Relief. Nothing in this Stipulated Protective Order abridges
 6    the right of any person to seek its modification by the Court in the future.
 7            12.2 Right to Assert Other Objections. By stipulating to the entry of this Stipulated
 8    Protective Order no Party waives any right it otherwise would have to object to disclosing
 9    or producing any information or item on any ground not addressed in this Stipulated
10    Protective Order. Similarly, no Party waives any right to object on any ground to use in
11    evidence of any of the material covered by this Protective Order.
12            12.3 Export Control. The Protected Material disclosed by the Producing Party may
13    contain technical data subject to export control laws, and therefore the release of such
14    technical data to foreign persons or nationals in the United States or elsewhere may be
15    restricted. The Receiving Party shall take measures necessary to ensure compliance with
16    applicable export control laws, including confirming that no unauthorized foreign person
17    has access to such technical data.
18            12.4 Filing Protected Material. Without written permission from the Designating
19    Party or a court order secured after appropriate notice to all interested persons, a Party may
20    not file in the public record in this action any Protected Material. A Party that seeks to file
21    under seal any Protected Material must comply with Civil Local Rule 79-5. Protected
22    Material may only be filed under seal pursuant to a court order authorizing the sealing of
23    the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order
24    will issue only upon a request establishing that the Protected Material at issue is privileged,
25    protectable as a trade secret, or otherwise entitled to protection under the law. If a
26    Receiving Party’s request to file Protected Material under seal pursuant to Civil Local Rule
27    79-5(e) is denied by the Court, then the Receiving Party may file the Protected Material in
28
                                                 15

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 16 of 20 Page ID #:302


 1    the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by
 2    the Court.
 3            12.5 Privilege Logs. No Party is required to identify on its respective privilege log
 4    any document or communication dated after the filing of the Complaint. The Parties shall
 5    exchange their respective privilege logs at a time to be agreed upon by the Parties following
 6    the production of documents, or as otherwise ordered by the Court.
 7    13.     FINAL DISPOSITION
 8            Within sixty days after the final disposition of this action, as defined in Section 4,
 9    each Receiving Party must return all Protected Material to the Producing Party or destroy
10    such material. As used in this subdivision, “all Protected Material” includes all copies,
11    abstracts, compilations, summaries, and any other format reproducing or capturing any of
12    the Protected Material. Whether the Protected Material is returned or destroyed, the
13    Receiving Party must submit a written certification to the Producing Party (and, if not the
14    same person or entity, to the Designating Party) by the sixty-day deadline that (1) identifies
15    (by category, where appropriate) all the Protected Material that was returned or destroyed
16    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
17    compilations, summaries or any other format reproducing or capturing any of the Protected
18    Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of
19    all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
20    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
21    consultant and expert work product, even if such materials contain Protected Material. Any
22    such archival copies that contain or constitute Protected Material remain subject to this
23    Protective Order as set forth in Section 4 (DURATION).
24    14.     OTHER PROCEEDINGS.
25            By entering this Stipulated Protective Order and limiting the disclosure of
26    information in this case, the Court does not intend to preclude another court from finding
27    that information may be relevant and subject to disclosure in another case. Any person or
28    Party subject to this Stipulated Protective Order who becomes subject to a motion to
                                                 16

                                      STIPULATED PROTECTIVE ORDER
                                       Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 17 of 20 Page ID #:303


 1    disclose another Party’s information designated “CONFIDENTIAL” pursuant to this
 2    Stipulated Protective Order shall promptly notify that Party of the motion so that the party
 3    may have an opportunity to appear and be heard on whether that information should be
 4    disclosed.
 5            IT IS SO STIPULATED, through Counsel of Record.
 6

 7    DATED: August 3, 2021                          BAUMAN LOEWE WITT & MAXWELL,
                                                     PLLC
 8

 9
                                                     By: /s/ Matthew E. Delinko
10                                                       Matthew E. Delinko
11                                                       Attorney for Plaintiff
                                                         SENTINEL INSURANCE
12                                                       COMPANY, LTD.
13
      DATED: August 3, 2021                          SEYFARTH SHAW LLP
14

15                                                   By: /s/ Aaron Belzer
                                                         Aaron Belzer
16                                                       Attorney for Defendants/Cross
17                                                       Complainant VIKING RANGE, LLC
                                                         and NORTHLAND CORPORATION
18
      DATED: August 3, 2021
19                                                   TUCKER ELLIS LLP
20

21                                                   By:   /s/ Bart L. Kessel
                                                           Bart L. Kessel
22                                                         Attorney for Defendant
23                                                         HASKEL INTERNATIONAL, LLC
24

25

26
27

28
                                                17

                                     STIPULATED PROTECTIVE ORDER
                                      Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 18 of 20 Page ID #:304


 1
      DATED: August 3, 2021                            TAFT STETTINIUS & HOLLISTER LLP
 2

 3
                                                       By:   /s/ Ryan C. Edwards
 4                                                           Ryan C. Edwards
                                                             Attorney for Defendant
 5
                                                             HASKEL INTERNATIONAL, LLC
 6                                                           (Admitted pro hac vice)
 7

 8    DATED: August 3, 2021                            SKEBBA, ISAAC & BUECHLER
 9
10                                                     By: /s/ Teresa Starinieri
11
                                                           Teresa Starinieri
                                                           Attorney for Defendant/Cross
12                                                         Claimant/Cross Defendant
13                                                         C AND K COMPONENTS, LLC

14

15    DATED: August 3, 2021                            CONKLE KREMER AND ENGEL PLC

16

17                                                     By: /s/ Amanda R. Washton
                                                           Amanda R. Washton
18                                                         Raef J. Coogan
19                                                         Attorneys for Cross Defendant
                                                           SERVWELL KITCHEN
20                                                        APPLIANCES AND PLUMBING, LLC
21

22                                           ATTESTATION

23            Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other

24    signatories listed and on whose behalf this filing is made concur in the filing of this

25    document and have granted permission to use an electronic signature.

26                                                     /s/ Matthew E. Delinko

27

28
                                                  18

                                       STIPULATED PROTECTIVE ORDER
                                        Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 19 of 20 Page ID #:305
     Case 2:21-cv-01055-ODW-E Document 39 Filed 08/04/21 Page 20 of 20 Page ID #:306


 1                                              EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   _____________________________            [print   or    type    full   name],    of
 4    _________________ [print or type full address], declare under penalty of perjury that I
 5    have read in its entirety and understand the Stipulated Protective Order that was issued by
 6    the United States District Court for the Central District of California on _________ [date]
 7    in the case of Sentinel Insurance Company, Ltd. v. Viking Range, LLC, et al., No. 2:21-cv-
 8    1055-ODW-E (C.D. Cal.). I agree to comply with and to be bound by all the terms of this
 9    Stipulated Protective Order and I understand and acknowledge that failure to so comply
10    could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11    that I will not disclose in any manner any information or item that is subject to this
12    Stipulated Protective Order to any person or entity except in strict compliance with the
13    provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for the
15    Central District of California for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of this
17    action.
18            I hereby appoint __________________________ [print or type full name] of
19    _______________________________________ [print or type full address and telephone
20    number] as my California agent for service of process in connection with this action or any
21    proceedings related to enforcement of this Stipulated Protective Order.
22

23    Date: _________________________________
24    City and State where sworn and signed: _________________________________
25    Printed name: ______________________________
26
27    Signature: _________________________________
28
                                                  20

                                       STIPULATED PROTECTIVE ORDER
                                        Case No. 2:21-CV-1055-ODW (EX)
      3805602v1
